 DECASPER CORP.DeCasper CorporationandUpper South Depart-ment,International,Ladies'Garment Workers'Union,AFL-CIO. Cases 9-CA-22009 and 9-RC-1468922 January 1986DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 21 October 1985 Administrative Law JudgeLowell Goerlich issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DeCasperCorporation,Huntington,West Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.IT IS FURTHER ORDERED that the election inCase 9-RC-14689 is set aside and the case is re-manded to the Regional Director for Region 9 toconduct a new election when he deems the circum-stances permit the free choice of a bargaining rep-resentative.[Direction of Second Election omitted from pub-licaton.]'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2The election petition was filed on 29 March 1985 rather than on 3March 1985, as the judge found We rely only on the objectionable con-duct occurring within the critical periodas a basisfor settingaside theelectionIn the absence of exceptions thereto, we adopt, pro forma, the judge'srecommendations that Objections 1, 2, 5, and 6 be overruledVyrone Alex Cravanas, Esq.,for the General Counsel.James E. NelsonandLouis George, Esqs.,of Huntington,West Virginia, for the Respondent.H.VictoriaHedian,Esq.,of Lutherville,Maryland, forthe Charging Party Petitioner.DECISION143STATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by Upper South Department, InternationalLadies'GarmentWorkers'Union, ` AFL-CIO (theUnion), on 6 May 1985 was served on DeCasper Corpo-ration, the Respondent, by certified mail on the samedate. A complaint and notice of hearing was'issued on 17June 1985. In the complaint, among other things, it wasalleged that the Respondent violated Section 8(a)(1) ofthe National Labor Relations Act, by unlawful 'surveil-lance, interrogations, and threats to close its facility ifthe employees chose the Union as their bargaining- repre-sentative.The Respondent filed a timely answer in which itdenied that it had committed the unfair labor practicesalleged.On 20 June 1985 an order consolidating cases and re-scheduling the hearing was entered, consolidating Cases9-CA-22009 and 9-RC-14689. The latter case involvedobjections to an election held on 16 May 1985.The consolidated cases came on to be heard on 14 and15August 1985 at Huntington,West Virginia. Eachparty was afforded a full opportunity to be heard, to call,examine,,and cross-examine witnesses, to argue orally onthe record, to submit proposed, findings of . fact and con-clusions, and to file briefs. All briefs have been carefullyconsidered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI.THEBUSINESSOF THE RESPONDENTAt all times material herein, the. Respondent, a WestVirginia corporation, has been engaged in the operationof a garment factory in Huntington, West Virginia.During the past 12 months, the Respondent, in thecourse and conduct of its business operations describedabove, derived gross revenues in excess of $100,000.During the past 12 months, the Respondent, in thecourse and conduct of its business operations describedabove, performed services valued in excess of $50,000 forfirms located outside the State of West Virginia.The Respondent is now, and has been 'at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organizationwithin themeaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union filed its petition for an election on 3 March1985. An election was held on 16 May 1985 in which theUnion did not receive a majority of the votes cast. In the278 NLRB No. 22 144DECISIONSOF NATIONALLABOR RELATIONS BOARDmeantime, as noted above, the Union filed unfair laborpractice charges upon which the General Counsel's com-plaint in this case is based.The Union had commenced its organizational cam-paign in July 1984. Its first union meeting was convenedon 7 January 1985.First:In the complaint the General Counsel allegesthat on 4 January 1985 the Respondent "created an im-pression among its employees that their union activitieswere under surveillance" and "coercively interrogatedemployees regarding their union activities and the unionactivities of fellow employees," and that "[o]n severaloccasions during the period fromJanuarytoMarch1985, the exact dates being unkown to the undersigned,threatened employees that Respondent would close itsfacility if they selected the Union as their bargaining rep-resentative."In regard to these allegations the following relevantevidence was offered by the parties:Saundra Gail Bailey on 7 January 1985, around noon,placed three handwritten notices "in the bathroom stalls"announcing a union meeting at the Moose Hall on thatsame date. Shortly thereafter, around 1 p.m., an employ-ee meeting was announced over the PA system to con-vene on the third floor where Bailey was working.Samuel DeCasper, president of the Respondent, wholater spoke at the meeting, approached Bailey and CathyMcDonie while they were ` talking about the Union andthe union meeting. He said, according to Bailey, "I cantell that you all were talking about the union by the wayyour lips were moving and [the]- expressions on yourfaces."He was carrying in his hands the notices Baileyhad written and posted.'Bailey also testified that DeCasper spoke at the em-ployee meeting on 7 January 1985 and, while shaking thenotices, demanded to know who wrote them. DeCaspersaid, according to Bailey:"There's no such thing as a union." He said, whydid we need a union. He would close the doors ifwe had a union. Why do we need a union becausehe was doing all he could for us without one. Andhe said he wanted to know who wrote the notesand if they had the guts to tell him who wrote thenotes, to come to his office and tell him. . . . AndMr. DeCasper said, "I may just go to Moose Hallthis evening myself." But he said, "I don't do thatno more because I don't drink anymore." Around130 employees attended the meeting.''McDonie corroborated Bailey's testimony and added that DeCasperhad said, referring to the notices in his hand, "I want toknowwho wrotethese."DeCasper admitted that he had asked the two employees, "[A]reyou discussingthe umon" but denied that he told them he could readlips.After being shown his pretrial affidavit, however, he testified, "Isaid that I made comments on various occasions thatI can read lips[t]o a lot of people "'Employee Debra Lynn Chapman, who attended the meeting, quotedDeCasper as saying that "there would be a meeting at the Moose Lodgeand thathe would be there" and that "[w]ithin 10 days he would closethe doors[b]ecause of the union " (Chapman said she did not attendthe unionmeeting because "[w]e thought that he'd [DeCasper] bethere.") Employee Effie Mae Blevins testified, "He came up on the floorand had somepapers in his hands, and said that thosewas notesthat wasfoundin the bathroom about a umon meeting And he wanted to knowDeCasper testified that the 7 January meeting was"called specifically to inform the people that work wasbeing taken away because we could not meet the pro-duction." In regard to the union meeting notices, De-Casper testified, "I asked who did that, and that theyshould have the courage to-or give me the courtesy toask me if they could put-or place notices anywhere inthe plant." He also testified that he "asked them to cometo [his] office . . . and let [hun] know" who posted theunion meeting notices and told them they should havethe "courage" to come to his office. He further said"that there was no organized union in the plant, so whywould it be called a union meeting if there wasn't aunion."DeCasper also admitted that after the meetingwas over he said, "I think I'll go there myself, and I said,no, I don't drink anymore." DeCasper denied that hetold employees that the plant would close. In view ofDeCasper's admissions and the testimony of the above-mentioned employees, demeanor considered, I do notcredit the denials of DeCasper.3Employee McDonie testified that "around August"1984 DeCasper told her that "Mr. George 4 said he'dshut the plant down before he'd let a union come in."Employee Blevins testified that in the latter part ofJanuary 1985 DeCasper "had" her in his office and askedher whether she had attended the union meeting. She an-swered, "Yes, I did." Nova Jean Edwards, a "floorlady,"was present. DeCasper testified that he did notrecall this incident. Blevins is credited.Employee Beverly Adkins testified that "probably thelast of March" in a conversation in his office, amongother things, DeCasper asked her "if [she] could affordthe union-or if my mother could afford the uniondues."She answered that her husband made goodmoney.Employee Charlotte Bledsoe testified that during thefall of 1984 DeCasper in a conversation asked her "why[she]wanted a union" and "what did the union ever dofor [her]."McDonie testified that during a conversation on theevening of 7 January 1985 in DeCasper's office, De-Casper asked her if she was for the Union. She an-swered, "Yes." He then asked her why; she answered"because we weren't treated equally." He then asked foran example, to which she complied. At another time onthe same day DeCasper said to her, referring to thewho had wrote the notes, said for them-said he would like to see themdown in his office. And-and he said that before he'd let a union come inthere, said he would shut the doors. And he said that they was wrongabout oneflungbecause there was no umon and that he thought he'd justcome over to the Moose Lodge that night, too " Employee Ruth Gibsonrecalled that DeCaspersaid thathe thought he would go to the meetingat the Moose Hall "[a]nd then he kind of laughed and said, `No, I thinkI'd better not "' Employee Charlotte Faye Spears, a witness called by theRespondent, admitted that DeCaspersaid, "Iwould like to knowwho hung these notices up."ain additionto the other considerations noted above and applicablehere, the testimony of current employees which is adverse to the interestsof their employer is unlikely to be false.Shop-Rite Supermarket,231NLRB 500, 505 fn 22 (1977);St Ann's Home, 221NLRB 839, 844(1975)." George owns "80 percent of the company " DECASPER CORP145union meeting notices, "If you didn't write these notesyourself, then you know who did."Second:The General Counsel finally alleges that theRespondent "acting through Craig Reynolds . . . coer-cively interrogated an employee regarding her unionsympathies" on or about 19 March 1985.In respect to this allegation employee Mary JacquelynHutchinson testified that ProductionManager CraigReynolds, after she had passed out union literature on 15March 1985, called her into his office and said that he"wondered why me." He asked her, if "they were doingsomething that [she] didn't like." She answered, "[N]otreally."Then he asked her what she wanted from theUnion. She answered, "[A]ll I need are benefits. We hadno insurance or anything." Reynolds replied that "wewere going to have profit sharing, and it was rightaround the corner." She answered, "Well, we don't haveit yet, do we."Reynolds admitted that he had a conversation withHutchinson in his office. He testified that he asked her"why would she want a union at that time." Reynoldstestified further:Okay, when I did talk to her, I did mention the factthat, you know, she had had those couple of daysoff because she appeared in the arts and craftsshow, and that, you know, I thanked her'at the timetoo for working the overtime on a special machinebecause we had an order to get out at that time.So I asked her reason why-,she would want aunion in, because like I say, 'I was genuinely con-cerned. She responded that-Tasked her if therewas anything that the Company was doing wrongto make her want a union.She said no, that everything was going fine andthat her main thing was benefits, and her main thingwas the drug program that the union offered, theprescription program.Imentioned to her then that like we had saidonce the Company became profitable that wewould provide profit sharing and insurance, whichhas always been stated since the inception of theCompany.But'her main thing was the benefits.McDonie testified that on 19 March 1985 Reynoldsasked her if she had signed a union card. She answered,"Yes." Reynolds replied that, "he wasn't for the unionbecause he had worked in a company in Virginia thatwas union and he didn't care for it at all, that they reallytreated them dirty." Reynolds admitted that, he hadasked McDonie whether she had signed a card and testi-fied further about the conversation:Iwould ask her why she wanted the union, becauseyou know, like I say, I was genuinely concerned be-cause she had come to us, you know, and practical-ly begged us to hire her and give her a job, and shehad car payments or something like that to make,and as soon as we got an opening, which we didgive her a job, so I was concerned, we had helpedher out, why was she wanting a union in, which Ihad already previouslymentioned her reasonsthat-was like, she thought maybe she wasn't treat-ed fairly as changing operations and stuff like that.Third:The Respondent violated Section 8(a)(1) of theAct by the following unlawful interrogations of employ-ees: (1) DeCasper's interrogations on 7 January 1985 inwhich he sought to discover which employees posted thenotices for the union meeting to be held on 7 January1985 at the Moose Hall;5 (2) DeCasper's interrogation on7 January 1985 addressed to employees as'to whetherthey were discussing the Union;and (3) DeCasper's in-terrogation of employee Blevinss in his office as towhether she had attended a union,meeting.InAladdinHotel,273NLRB 773 (1984),the Boardsaid:"InRossmore House,269 NLRB [1176,1177 (1984)],the Board overruledPPG Industries[251NLRB 1146(1980)]and announced that it would henceforth evaluateinterrogations according to `whether under all of the cir-cumslances the interrogation reasonably tends to restrain,coerce, or interfere with rights guaranteed by the Act."'Applying this test,I find the above-questioning to be un-lawful.The questioning occurred after the Respondenthad manifested its displeasure with the Union's organiza-tional campaign and during a period in which the Re-spondent committed other unfair labor practices. (Seeinfra.)Nor is there credible evidence that the interroga-tionswere addressed to open union supporters. More-over, the Respondent's questioning implied the possibilityof some form of retaliation.SeeSaloon,247NLRB 1105(1980),enfd.647 F.2d 171(9th Cir.1981).6-Fourth:The Respondent violated Section 8(a)(l) of theAct byProduction Manager Reynold's interrogation ofemployee-Hutchinson on 15 March 1985 and of employ-ee McDonie on 19 March 1985.While posing questions to Hutchinson,Reynolds re-minded her that she had had a couple of days off for thearts and crafts show, with the implication that such favormight be imperiled by her favoring the Union.Likewise,in interrogatingMcDonie, Reynolds reminded her thatshe begged the Respondent to hire her, that she had carpayments, and that the Respondent had helped her out"why was she wanting a union."Obviously,interroga-tions which were addressed in an atmosphere created byan employer which sounded in the withdrawal of bene-fitsfor union affection must be illegal.Reynolds' interro-gations met theRossmore Housetest, supra.Fifth:The Respondent violated Section 8(a)(1) of theAct byDeCasper's statement to employees on 7 January1985 that he might go to the union,meeting at the MooseHall.DeCasper's remarks that he might attend the unionmeeting created the impression among his employees thattheir attendance at the meeting might be under surveil-lance.5CfSpartan Plastic,269 NLRB 546 (1984)'The fact that any of the interrogations may have occurred in afriendly conversation does not preclude a conclusion that the interroga-tionswere coerciveNLRB v Naum Bros,637 F 2d 589, 592 (6th Cir1980). 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDSixth:The Respondent violated Section 8(a)(1) of theAct by DeCasper's statement to employees on 7 January1985 that the Respondent would close the doors of theplant if a union was in the plant. This threat of reprisalwas unlawful.Model A Motor Car Corp.,259 NLRB 555,556 (1981).IV. OBJECTIONS TO THE ELECTIONA hearing was ordered on Objections 1, 2, 4, 5, 6, and7.The objections will be considered seriatim.Objection 1.The Employer did not post the electionnotices until 15 May 1985, the day before the election,thereby depriving the employees of adequate notice ofthe election as required by the Board's Rules and Regu-lations.The uncontradicted testimony of DeCasper indicatesthatDeCasper received an election notice on 13 May1985 at approximately 4 p.m. Since he received only onecopy he called Ms. McClure at the National Labor Rela-tions Board and asked for additional copies. She referredhim to his counsel, who had no additional copies of thenotice.DeCasper again called McClure, who advisedhim to post the notice where the employees were goingto vote. He informed her the employees would be votingin the cafeteria. She told him to place the notice in thecafeteriawhere the employees could see it. The planthad closed at 3 p.m. The next morning, 14 May 1985, thenotice was placed above a coatrack in the cafeteria 5-1/2feet from the floor. Apparently, the notice fell from theposting spot. Later it was seen posted in the lobby whereitremained until the day after the election. The Unionalso published notices of the date of the election. Thereisno evidence that any employee failed to vote becausehe or she did not know that the election was being held.In the case relied on by the Charging Party,KilgoreCorp.,203 NLRB 118 (1973), the Board said:Because of the exigencies of each case, the Boardhas never established a specified time prior to anelection for the posting of the election notice. In-stead those details have been left to the discretionof the Regional Director, who is in a position toassessthe requirements of each individual situation.There is no credited evidence which indicates that theRegional Director did not exercise his discretion as re-quired by the statute under the circumstances of thiscase. Objection I is not well taken and is overruled.Objection 2. On16May 1985, the Employer engagedin improper electioneering by approaching employeesduring the polling period and asking them to vote for theEmployer.Voting commenced on 16 May 1985 at 2 p.m. Em-ployee Bledsoe testified that after the voting started butbefore she voted DeCasper asked her at her machine "if[she]would vote for him when [she] went down tovote" and also said, "Just to remember his face when Iwent to vote." DeCasper remembered talking to Bledsoeafter the election but did not "know if [he] talked to herbefore or not." He did not recall his asking her to re-member'his face on the day of the election.Employee Chapman testified that after 2 p.m. on 16May 1985 DeCasper asked her "how [she] was going tovote" and "why [she] wanted a union." He also told her"to remember his face." DeCasper testified that he didnot deny that he had asked Chapman "how she wasgoing to vote in the election" and said to her, "I wouldappreciate it if she would vote against the union."Blevins testified that she observed DeCasper talking tothe employees during the voting period.7Employee DoloresBiastestified that on 16 May 1985at "10 after 2:00" DeCasper walked up to her machineand asked her if she would "do him a favor" and askedher whether she would "vote for him." When DeCasperwas asked whether he had said to Bias on election day"do me a favor and vote for me," he replied, "I don'trecall-we're talking-I don't recall, it could have beenin the morning, prior to that, I don't know, I honestlydon't."DeCasper testified that at every opportunity he ex-pressed to employees his opposition to the Union. He ad-mitted that he had said to employees "remember my facewhen you vote." I credit the employees' versions.Since it appears that restrictions on union campaigningon election day are limited to captive employee-audi-ences(Peerless Plywood Co.,107 NLRB 427 (1953)) andsustained conversations with prospective voters waitingto cast their ballots(Milchem, Inc.,170NLRB 362(1968);Locust Industries,218 NLRB 717, 727 (1975)),Objection 2 is overruled.Objection 4.On 30 April 1985 the Respondent threat-ened to close its facility if the employees voted for theUnion and suggested that all union supporters leave thefacility.According to employee Phyllis Curnutte, DeCasperaddressed an employee meeting on 30 April 1985 and,among other things, said that he "knew who the unionorganizers was [sic] and that they could leave and leavenow." Hutchinson also testified that DeCasper said thathe "knew who the organizers were and that we couldget up and leave, that they'd be better off without us."Hutchinson quoted DeCasper as saying, among otherthings, that he had been "in a meeting with his Board ofDirectors, and they had advised him to lay-off 50 peopleor close the place down," and that he had 22 days toshow a profit, and it was in our hands or up to us to dosomething about it. . . . He said that other garment fac-tories are going out of business, they were closing downall over. And that if he were union, he couldn't be com-petitive."Beverly Adkins read from her shorthand notes takenat the meeting (which I consider to be the best evi-dence). Among other things, her notes disclosed:DeCasperadmittedthat he was in the plant areas during the votingperiod. He testified:Iwent to the second floor-you know, as I normally do, to checkthe work, make sure the people are working, and also watching theconduct of the election .number one, that we're not violatingthe-the staff is not violating the election rules, nor are the peoplethat are representing-you know, those that are-that they're notconductinga campaignsDeCasper admitted the foregoing DECASPER CORP.He had talked with the board of directors, and theiropinion was to, lay 50 people off or close the doorsat the end of May, or to show a profit.... Hementioned that he did know who the union girlswere that were trying to, get the union organizingbrought in .... You have no rights and no rightsat all. . . . For those of you who . . . only .. .want to organize, do us both a favor and pleaseleave.He indicated that the girls who were workingwith the union cards and getting them signedshould be devoting their energies and their time intoworking instead of trying to intimidate the othergirls, then the plant would be successful. It's in ourhands.9DeCasper testified, that the 30 April 1985 meeting wasin response to a leaflet which the Union had distributedand that during the meeting he had informed the em-ployees about a meeting which he had with the board ofdirectors.The foregoing remarks of DeCasper made in hisspeech to employees on 30 April 1985 were of such anature as to destroy, the laboratory conditions which theBoard -requires to be maintained during a Board-conduct-ed election. SeeGeneral Shoe Corp.,77NLRB 124(1948). In DeCasper's speech were inferences of unionsurveillance, suggestions that union advocates were un-welcome in the plant and should leave, and implicationsthat the plant might close and employees would lose jobsif the plant were unionized. Moreover, it was reasonablefor employees to draw these conclusions in view of thestatementsmade by DeCasper in his 7 January 1985speech in which, among other things, he threatened toclose the plant if the Union became the bargaining agent.InFlorida Steel Corp. v.NLRB,648 F.2d 233, 236 (5thCir. 1981), the court said: "The question is, not only whatthe employer intended to imply but also what the em-ployees could reasonably have inferred."Objection 4 is well taken and is sustained.Objection5.On 25 April 1985 the Employer stated itwould not pay employees and threatened to close theplant if a majority of the employees voted for the Union.Employee Blevins testified that on 25 April 1985 De-Casper in addressing an employee meeting said: "[H]etold us that he could not meet payroll because he wasnot getting production out, and that it wasn't no use totake no more orders if the ladies couldn't get productionout, and that he may just have to close the plant downby May 31st."DeCasper said he called the 25 April 1985 meeting be-cause he could not meet the payroll and that he did notdiscuss the Union at the meeting.The foregoing statements attributed to DeCasper didnot constitute an interference with the election. Objec-tion 5 is overruled.Objection 6. On13May 1985 the Employer interrogat-ed an employee about how she was going to vote in theelection.The Charging Party has not treated this objection inits brief nor has any evidence been referred to in supportof this objection. Objection 6 is overruled.9DeCasper admittedsome statementsof this character147',Objection 7.Based on the foregoing six objections, andby other acts, the Employer destroyed the laboratoryconditions necessary for the voters to make a free choicein the election.To support this objection the Charging Party refers toReynold's interrogations, supra, which I have found toconstitute unfair labor practices within the critical elec-tion period. Thus, Objection 7 is well taken and is sus-tained.Having found that the Respondent engaged in viola-tions of Section 8(a)(1) of the Act during the criticalelection campaign period,10 and engaged in certain othermisconduct which interfered with the conduct of theelection, I find that the Respondent has unlawfully inter-fered with the employees' exercise of a free choice for oragainst a bargaining representative. "Conduct violativeof Section 8(a)(1) is,a fortiori,conduct which interfereswith the exercise of a free and untrammeled choice in: anelection."Dal-Tex Optical- Co.,137NLRB 1782, 1786(1962);Concord Furniture Industries, 241NLRB 643(1979);GTE Automatic Electric,196 NLRB 902 (1972).I further find that, by reason of the unlawful interfer-ence, the election conducted on 16 May 1985 should beset aside and held.for naught. "If an election were wonby the employer through illegal conduct and-in violationof law, the Union was wronged and it had a right tohave such an election set aside."NLRB v. Plaskolite,Inc.,309 F.2d 788, 790 (6th Cir. 1962).'CONCLUSIONS OF, LAW1.The Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdictionherein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering "with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, the Respondent has engaged inunfair labor practiceswithin the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The Respondent unlawfully interfered with the rep-resentation election held on 16 May 1985, and a newelection should be conducted.THE REMEDYIt is recommended that the Respondent cease anddesist from its unfair labor practices and take certain af-firmative action deemed necessary to effectuate the pur-poses of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"10SeeIdealElectric Co.,134 NLRB 1275 (1961).i'If no exceptions are filed asprovided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedContinued 148DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe Respondent, DeCasper Corporation, Huntington,West Virginia, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Unlawfully interrogating employees regarding theirunion activities and sympathies or the union activities ofother employees.(b)Unlawfully creating the impression among its em-ployees that their union activities are under surveillanceby telling them that it may attend their union meetings.(c)Unlawfully threatening its employees that it willclose its plant if the union obtains bargaining rights inthe plant.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its establishment at Huntington,West Vir-ginia,copies of the attached notice marked "Appen-dix."12 Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.Order shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections tothem shall bedeemed waived for all pur-poses.12 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in thenotice reading "Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found in this decision.IT IS FURTHER ORDERED that the election held on 16May 1985 be set aside and a new election be ordered inconformity with the Board's practices and procedures.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unlawfully create the impression amongour employees that their union activities are under sur-veillance by telling them that we may attend their unionmeetings.WE WILL NOT unlawfully interrogate our employeesregardingtheir union activities or sympathies or theunion activities of other employees.WE WILL NOT unlawfully threaten our employees thatwe will close our plant if Upper South Department,InternationalLadies'Garment Workers' Union, AFL-CIO, or any other labor organization, obtains bargainingrights in our plant.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.DECASPER CORPORATION